DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, Claims 1-13 in the reply filed on 12/8/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Rejoinder issues will be addressed upon indication of allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5  and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadhavkar et al (US 2018/0308785).
With respect to Claim 1, Vadhavkar et al  discloses a semiconductor package  (Figure 1) comprising a first semiconductor die (Figure 1, 110) comprising a first surface (Figure 1,110 top surface), 
With respect to Claim 2, Vadhavkar et al discloses the underfill  (Figure 1, 160) is in contact with the central region of the first surface.
With respect to Claim 4, the adhesive layer (Figure 2C, 133/131) has a ring shape. See paragraph 33, which states that 131 can be considered part of the adhesive.
With respect to Claim 5, Vadhavkar et al disclose “ the adhesive layer comprises a plurality of discrete patterns”. See Figure 2B, adhesive portions 133 are represented by rectangles 112. 
With respect to Claim 7, Vadhavkar  et al discloses further comprising an encapsulant (Figure 1, 131) encapsulating the first semiconductor die, wherein a surface of the encapsulant is substantially flush with a surface of the adhesive layer (Figure 1, 133).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vadhavkar et al (US 2018/0308785)  as applied to claims 1-2, 4-5 and 7 above, and further in view of Liu et al (US 2016/0027950).
Vadhavkar et al is relied upon as discussed above.
However, Vadhavkar et al does not disclose “the first semiconductor die comprises a substrate and an amorphous layer on the substrate, the first surface is a surface of the amorphous layer”, as required by present Claim 3.

It would have been obvious for one of ordinary skill in the art before the effective date of the invention  to use the die of Liu et al in the package of Vadhavkar et al, for its known benefit in the art of higher energy conversion as disclosed by Liu et al. The use of a known die, for its known benefit as a die in a package, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 3,Liu et al disclose  the first semiconductor die comprises a substrate and an amorphous layer on the substrate, the first surface is a surface of the amorphous layer. See Figure 1 and corresponding text,  and paragraph 22.

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Vadhavkar et al (US 2018/0308785)  as applied to claims 1-2, 4-5 and 7 above, and further in view of Zhai et al (US 2016/0260684).
Vadhavkar et al is relied upon as discussed above. Moreover, Vadhavkar et al discloses a conductive pillar (124) aside the first semiconductor die (110), wherein the lower portion of the conductive pillar is lower than a surface of the adhesive layer (133).  See Figures 1 and 2A, 124 directly on top of 110, lower portion on 124 being lower than adhesive layer 133.  
However, Vadhavkar et al does not disclose “ wherein the conductive pillar comprises a seed layer pattern and a conductive pattern ”, as required by present Claim 6.
Zhai et al pertains to semiconductor packages and is simply relied upon to disclose the conductive pillar comprises a seed layer pattern on the bottom and a conductive pattern grown thereon. See paragraphs 11 and 42.
It would have been obvious for one of ordinary skill in the art before the effective date of the invention  to use the pillar of Zhai et al  in the package of Vadhavkar et al, for its known benefit in the art prima facie obvious to one of ordinary skill in the art.
With respect to Claim 6, Vadhavkar et al  combined with Zhai et al, as discussed above, suggest a conductive pillar aside the first semiconductor die, wherein the conductive pillar comprises a seed layer pattern and a conductive pattern, wherein a surface of the seed layer pattern is lower than a surface of the adhesive layer.

Claims 8-9, 11 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Vadhavkar et al (US 2018/0308785)  in view of Chen et al (US 2019/0214366).
With respect to Claim 8, , Vadhavkar  discloses a semiconductor package  (Figure 1) comprising: a first semiconductor die (Figure 1, 110) comprising a backside surface (top of 110); an adhesive (Figure 1, 33), in contact with a first portion of the backside surface; a thermal conductive layer (Figures 1 and 2A, 126) , in contact with a second portion of the backside surface and having a thermal conductivity higher (126, thermal path, paragraph 31) than the adhesive; and a semiconductor device (any one of dies 120), stacked over the first surface of the first semiconductor die, wherein the adhesive (133) and the thermal conductive layer(126) are disposed between the first semiconductor die (outer corner of 120) and the semiconductor device (top die 120).
Vadhavkar et al differs from the Claims at hand in that Vadhavkar et al disclose an adhesive and not a die attach film.
Chen et al is simply relied upon to disclose the equivalence of adhesives and die attach films in semiconductor packages. See paragraph 34.
It would have been obvious for one of ordinary skill in the art before the effective date of the invention  to use the die attach film of Chen et al  as the adhesive in the package of Vadhavkar et al, for prima facie obvious to one of ordinary skill in the art, as Chen et al discloses the equivalence of adhesives and die attach films in semiconductor packages .
With respect to Claim 9, and the limitation “a surface of the thermal conductive layer  is substantially coplanar with a surface of the die attach film”, the determination of the thickness of the die attach film would have been a matter of optimization, depending on the amount of adhesion desired.  See In re Antonie, 195 USPQ 6 (CCPA 1977).
With respect to Claim 11, Vadhavkar et al  disclose an underfill  (Figures 1and 2A, 160) between the first semiconductor die and the semiconductor device, wherein the underfill is in contact with the die attach film/adhesive layer (133) and the thermal conductive layer (126).
With respect to Claim 13, Vadhavkar et al discloses the second region is surrounded by the first region.  See Figures 1-2A, 112.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vadhavkar et al (US 2018/0308785) in view of Chen et al (US 2019/0214366)  as applied to claims 8-9, 11 and 13 above, and further in view of Liu et al (US 2016/0027950).
Vadhavkar et al and Chen et al are relied upon as discussed above.
However, Vadhavkar et al and Chen et al do not disclose “the first semiconductor die comprises a substrate and an amorphous layer on the substrate, the first surface is a surface of the amorphous layer”, as required by present Claim 10.
Liu et al is simply relied upon to disclose a die which comprises a substrate and an amorphous layer. See Figure 1 and corresponding text,  and paragraph 22.
prima facie obvious to one of ordinary skill in the art.
With respect to Claim 10, Liu et al disclose  the first semiconductor die comprises a substrate and an amorphous layer on the substrate, the first surface is a surface of the amorphous layer. See Figure 1 and corresponding text,  and paragraph 22.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Vadhavkar et al (US 2018/0308785)  in view of Chen et al (US 2019/0214366)  as applied to claims 8-9, 11 and 13 above, and further in view of Zhai et al (US 2016/0260684).
Vadhavkar et al and Chen et al are relied upon as discussed above. Moreover, Vadhavkar et al discloses a conductive pillar (124) aside the first semiconductor die (110), wherein the lower portion of the conductive pillar is lower than a surface of the adhesive layer (133).  See Figures 1 and 2A, 124 directly on top of 110, lower portion on 124 being lower than adhesive layer 133.  
However, Vadhavkar et al and Chen et al do not disclose “ wherein the conductive pillar comprises a seed layer pattern and a conductive pattern ”, as required by present Claim 12.
Zhai et al pertains to semiconductor packages and is simply relied upon to disclose the conductive pillar comprises a seed layer pattern on the bottom and a conductive pattern grown thereon. See paragraphs 11 and 42.
It would have been obvious for one of ordinary skill in the art before the effective date of the invention  to use the pillar of Zhai et al  in the package of Vadhavkar et al and Chen et al, for its known benefit in the art as a pillar formed by growth of a conductive material from a seed layer. The use of a prima facie obvious to one of ordinary skill in the art.
With respect to Claim 12, Vadhavkar et al and Chen et al combined with Zhai et al, as discussed above, suggest a conductive pillar aside the first semiconductor die, wherein the conductive pillar comprises a seed layer pattern and a conductive pattern, wherein a surface of the seed layer pattern is lower than a surface of the adhesive layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "first region” and “second region”" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
March 8, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812